


Exhibit 10.9

 

THE PEP BOYS

DEFERRED COMPENSATION PLAN

 

As Amended and Restated

Effective as of January 31, 2014

 

--------------------------------------------------------------------------------


 

ARTICLE 1

HISTORY AND PURPOSE

 

In recognition of the services provided by certain key employees, the Board
adopted the Plan to make additional retirement benefits and increased financial
security, on a tax-favored basis, available to those individuals.  The Plan was
previously amended and restated, effective as of January 1, 2005, to incorporate
the applicable provisions of section 409A of the Code and regulations issued
thereunder with respect to amounts covered by the Plan subject to such
requirements.  The Plan was then further amended and restated, effective as of
January 1, 2009, to implement changes into the Plan that were required pursuant
to and consistent with section 409A of the Code and the final regulations issued
thereunder.  The Plan is now amended and restated, effective as of January 31,
2014, to cease the automatic Matching Contributions under Section 4.2(a) of the
Plan with respect to Voluntary Bonus Deferrals for Bonuses that relate to Fiscal
Years that commence after January 31, 2014.  This Plan document covers any
Participant who was entitled to receive a benefit from the Plan as of
January 30, 2014, but did not receive payment of his benefit under the Plan as
of such date, as well as any individual who becomes a Participant in the Plan on
or after January 31, 2014.  The rights and benefits of any Participant who
commenced benefit payments prior to January 31, 2014 are governed by the terms
of the Plan as it existed prior to January 31, 2014.  The Plan, as amended and
restated herein, is intended to be maintained and operated in accordance with
the requirements of section 409A of the Code.  All capitalized terms in this
Article 1 shall be as defined in Article 2 below.  The amended and restated Plan
reads as follows:

 

ARTICLE 2

DEFINITIONS

 

2.1          Definitions.  The following words and phrases, when used in this
Plan, shall have the following meanings:

 

Affiliate means any firm, partnership, or corporation that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Company.  “Affiliate” also includes any other
organization related to the Company that is designated as such by the Board.

 

Associate means any individual employed by the Employer on a regular, full-time
basis at the manager level or above (determined in accordance with the personnel
policies and practices of the Employer), including citizens of the United States
employed outside of their home country and resident aliens employed in the
United States; provided, however, that to qualify as an “Associate” for purposes
of the Plan, the individual must be a member of a group of “key management or
other highly compensated employees” within the meaning of sections 201, 301 and
401 of ERISA whose Compensation is within the top 5% of all Associates of the
Employer ranked by Compensation.

 

Base Salary means, for each Associate, his annual rate of base salary for the
Plan Year, before any reduction for amounts deferred by the Participant pursuant
to any Code section 401(k) plan or Code section 125 plan or pursuant to this
Plan.

 

2

--------------------------------------------------------------------------------


 

Base Salary Deferral means that portion of Base Salary as to which a Participant
has made an annual irrevocable election to defer receipt until the date
specified under the In-Service Distribution Option or the Retirement
Distribution Option.

 

Beneficiary means the person or persons (natural or otherwise) designated by the
Participant in accordance with Section 9.3.

 

Board means the Board of Directors of the Company.

 

Bonus means the amount earned by an Associate under the Employer’s Annual
Incentive Bonus Plan, or any other bonus plan that replaces such plan, for the
performance period that commences during such Plan Year.

 

Cause means (i) the continued failure of the Associate to perform substantially
his duties with the Employer (other than such failure resulting from an
Associate’s Disability), (ii) any act by the Associate of illegality, dishonesty
or fraud in connection with the Associate’s employment, (iii) the willful
engaging by the Associate in gross misconduct which is demonstrably and
materially injurious to the Employer or its affiliates, (iv) the Associate’s
conviction of or pleading guilty or no contest to a felony, or (v) a violation
of the Associate’s employment agreement or non-competition agreement with the
Employer.

 

Code means the Internal Revenue Code of 1986, as amended from time to time and
includes any regulations issued thereunder.

 

Company means The Pep Boys — Manny, Moe & Jack.

 

Company Stock Fund means the Deemed Investment Option under the Plan for which
the rate of return credited to a Participant’s Distribution Accounts shall be
based on the actual performance of the common stock of the Company.

 

Compensation means the sum of the Associate’s Base Salary and Bonus for the Plan
Year.

 

Deemed Investment Options means the deemed investment options selected by the
Participant from time to time pursuant to which deemed earnings are credited to
the Participant’s Distribution Accounts.

 

Disability or Disabled means a medically determinable physical or mental
impairment of a permanent nature which prevents a Participant from performing
his customary employment duties without endangering his health and which would
qualify the Participant for Social Security disability benefits or a benefit
under the Pep Boys — Manny, Moe & Jack Long Term Disability Salary Continuation
Plan.

 

Distribution Account means, with respect to a Participant, the Retirement
Distribution Account and/or the In-Service Distribution Account(s) established
on the books of the Employer which is used solely to calculate the aggregate
amount payable to each Participant.

 

3

--------------------------------------------------------------------------------


 

Distribution Option means the two distribution options which are available under
the Plan, consisting of the Retirement Distribution Option and the In-Service
Distribution Option.

 

Distribution Option Period means a Plan Year for which an Eligible Associate
elects, in the Enrollment Agreement for deferrals of Compensation for a Plan
Year, the time and manner of payment of amounts credited to the Eligible
Associate’s In-Service Distribution Option Account for such Plan Year.  For
deferrals of Compensation for a particular Plan Year, the Distribution Option
Period must be no sooner than the third Plan Year following the Plan Year for
which the Compensation is deferred for that Distribution Option Period.

 

Eligible Associate means any Associate who is designated by the Plan
Administrator as eligible to participate in the Plan.

 

Employer means the Company and any Affiliate.

 

Enrollment Agreement means the authorization form which an Eligible Associate
files with the Plan Administrator to participate in the Plan.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

Fiscal Year means the fiscal year of the Company which ends on the Saturday
nearest January 31 in each year.

 

In-Service Distribution Account means a separate sub-account under the
Distribution Account maintained for a Participant to which Base Salary
Deferrals, Voluntary Bonus Deferrals and Matching Contributions are credited
pursuant to the In-Service Distribution Option for each Plan Year.

 

In-Service Distribution Option means the Distribution Option pursuant to which
benefits are payable in accordance with Section 6.2.

 

Matching Contributions are those credits made to the Participant’s Distribution
Account by the Company pursuant to Section 4.2.

 

Normal Retirement Age means age 62.

 

Participant means an Eligible Associate who has filed a completed and executed
Enrollment Agreement with the Plan Administrator or its designee and is
participating in the Plan in accordance with the provisions of Article 4.  In
the event of the death or incompetency of a Participant, the term shall mean the
Participant’s personal representative or guardian.  An individual shall remain a
Participant until that individual has received full distribution of any amount
credited to the Participant’s Distribution Account(s).

 

Plan means this plan, called The Pep Boys Deferred Compensation Plan, as may be
amended from time to time.

 

4

--------------------------------------------------------------------------------


 

Plan Administrator means the committee appointed by the Board to act as the
administrator of the Plan.

 

Plan Year means the 12 month period beginning on each January 1 and ending on
the following December 31.

 

Retirement means a Participant’s Separation From Service with the Employer, for
a reason other than death, at or after age 55.

 

Retirement Distribution Account means a separate sub-account under the
Distribution Account maintained for a Participant to which Base Salary
Deferrals, Voluntary Bonus Deferrals and Matching Contributions are credited
pursuant to the Retirement Distribution Option for all Plan Years.

 

Retirement Distribution Option means the Distribution Option pursuant to which
benefits are payable on account of a Separation From Service in accordance with
Section 6.1.

 

Separation Date means the last day on which the Participant is employed by an
Employer on account of a Separation From Service.

 

Separation From Service means a Participant’s separation from service with the
Employer within the meaning of section 409A of the Code and the regulations
thereunder.

 

Specified Employee means any Participant who, at any time during the twelve
month period ending on the identification date (as determined by the Company or
its delegate), is a specified employee under section 409A of the Code, as
determined by the Company (or its delegate).  The determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and identification date, shall be made by the Company (or its
delegate) in accordance with the provisions of sections 416(i) and 409A of the
Code and the regulations issued thereunder.

 

Tier I Participant means a Participant who is employed as an officer of the
Company.

 

Tier II Participant means a Participant other than a Tier I Participant.

 

Unforeseeable Emergency means the Participant has experienced an “unforeseeable
emergency” within the meaning of Treas. Reg. §1.409A-3(i)(3)(i).

 

Voluntary Bonus Deferral means the portion of the Participant’s Bonus earned in
a Plan Year, as to which a Participant has made an annual irrevocable election
to defer receipt until the date specified under the In-Service Distribution
Option or the Retirement Distribution Option.

 

2.2          Construction. The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3

ADMINISTRATION OF THE PLAN AND DISCRETION

 

3.1          The Plan Administrator shall have full power and authority to
interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan. 
All actions taken by the Plan Administrator arising out of, or in connection
with, the administration of the Plan or any rules adopted thereunder, shall, in
each case, lie within its sole discretion, and shall be final, conclusive and
binding upon the Company, the Employer, the Board, all Participants, all
Beneficiaries and all persons and entities having an interest therein and the
Enrollment Agreement of each Participant shall constitute that Participant’s
acknowledgement and acceptance of the Plan Administrator’s authority and
discretion.

 

3.2          The Plan Administrator shall serve without compensation for their
services unless otherwise determined by the Board.  All expenses of
administering the Plan shall be paid by the Company.

 

3.3          The Company shall indemnify, defend and hold the Plan Administrator
harmless from any and all claims, losses, damages, expenses (including counsel
fees) and liability (including any amounts paid in settlement of any claim or
any other matter with the consent of the Board) arising from any act or omission
of such member, except when the same is due to gross negligence or willful
misconduct.

 

3.4          Any decisions, actions or interpretations to be made under the Plan
by the Company, the Employer, the Board or Plan Administrator shall be made in
its respective sole discretion, not as a fiduciary and need not be uniformly
applied to similarly situated individuals and shall be final, binding and
conclusive on all persons interested in the Plan.

 

ARTICLE 4

PARTICIPATION

 

4.1          Election to Participate.

 

(a)           Annually, all Eligible Associates will be offered the opportunity
to make a Base Salary Deferral and a Voluntary Bonus Deferral with respect to
Base Salary and Bonus to be earned in the following Plan Year.  Any Eligible
Associate may enroll in the Plan effective as of the first day of a Plan Year by
filing a completed and fully executed Enrollment Agreement with the Plan
Administrator by a date set by the Plan Administrator, but in any event prior to
the last day of the preceding Plan Year.  Pursuant to said Enrollment Agreement,
the Eligible Associate shall irrevocably elect, except as otherwise provided
herein, (1) the percentages, in whole percentages, by which (as a result of
payroll reduction) an amount equal to any whole percentage of the Participant’s
Base Salary and/or Bonus to be earned during that Plan Year will be deferred,
(2) the Distribution Accounts to which such amounts will be credited, (3) the
time of distribution from the designated Distribution Accounts for such Plan
Year, and (4) shall provide such other information as the Plan Administrator
shall require.  The Company may establish minimum or maximum amounts of Base
Salary Deferrals and Voluntary Bonus Deferrals that may be elected under this
Section and may change such standards from time to time; provided, that any such

 

6

--------------------------------------------------------------------------------


 

limits shall be communicated by the Company to the Plan Administrator and by the
Plan Administrator to the Participants prior to the commencement of a Plan
Year.  With respect to an election relating to a deferral to an In-Service
Distribution Account for a particular Plan Year, in no event shall the date
selected be sooner than the third Plan Year following the Plan Year for which
the Compensation is deferred for that Distribution Option Period.

 

(b)           In the Enrollment Agreement filed with the Plan Administrator for
each Distribution Option, the Participant shall allocate his deferrals for the
Plan Year between the Distribution Options in increments of ten percent and
elect the time and manner of distributions from such Distribution Accounts.  A
Participant’s execution of the Enrollment Agreement shall also constitute
acknowledgment that all decisions, interpretations and determinations by the
Plan Administrator shall be final and binding on the Company, the Employer, the
Participant, his Beneficiaries and any other persons having or claiming an
interest hereunder on behalf of the Participant.

 

(c)           Notwithstanding the provisions of subsection (a):

 

(1)           a Participant who incurs an Unforeseeable Emergency may elect to
cancel future Base Salary Deferrals and Voluntary Bonus Deferrals being made on
his behalf in the current Plan Year by giving the Plan Administrator at least 30
days’ advance written notice of such election and agreeing not to make any
further Base Salary Deferrals and Voluntary Bonus Deferrals under the Plan for
the balance of the current Plan Year.  The Plan Administrator will determine
whether the Participant has experienced an Unforeseeable Emergency.  If the Plan
Administrator determines that the Participant has experienced an Unforeseeable
Emergency the remaining Base Salary Deferrals and Voluntary Bonus Deferrals for
such Plan Year will be cancelled.

 

(2)           to the extent required by a qualified plan maintained by the
Employer, a Participant who takes a hardship withdrawal from any such qualified
plan pursuant to Treas. Reg. §1.401(k)-1(d)(3), shall have their Base Salary
Deferrals and Voluntary Bonus Deferrals for the remainder of the Plan Year
cancelled.

 

(3)           with respect to any Bonus which has a performance period that is
the Company’s Fiscal Year, the Plan Administrator may permit an Eligible
Associate who has made a Voluntary Bonus Deferral election to cancel such
Voluntary Bonus Deferral prior to the first day of the Fiscal Year to which such
Bonus relates.

 

4.2          Matching Contributions.

 

(a)           Matching Contributions for Tier I Participants.  If a Tier I
Participant elects to direct a portion of his Voluntary Bonus Deferral to the
Company Stock Fund, the Company shall credit to such Tier I Participant’s
Distribution Account for which such Tier I Participant’s Voluntary Bonus
Deferrals are credited for a particular Plan Year a Matching Contribution equal
to 100% of the Voluntary Bonus Deferral which the Tier I Participant elected to
direct to the Company Stock Fund, up to 20% of the Tier I Participant’s Bonus. 
Notwithstanding the forgoing, effective for Fiscal Years commencing after
January 31, 2014, the Company shall not credit any further Matching
Contributions pursuant to this Section 4.2(a) with respect to

 

7

--------------------------------------------------------------------------------


 

Voluntary Bonus Deferrals that relate to Bonuses for Fiscal Years that commence
after January 31, 2014.

 

The Deemed Investment Option for the Matching Contribution (and the related
Voluntary Bonus Deferral) shall be the Company Stock Fund until such time as
such amounts are distributed.

 

The Matching Contribution under this Section 4.2(a) shall vest according to the
following schedule, on each anniversary of the date on which the Matching
Contribution was credited to the Tier I Participant’s Distribution Account,
provided that the Tier I Participant does not have a Separation Date prior
thereto:

 

Anniversary of Date of Credit

 

Vested Percentage

 

First anniversary

 

33.33

%

Second anniversary

 

66.66

%

Third anniversary

 

100

%

 

If the Tier I Participant dies or becomes Disabled while employed by the
Employer, or terminates employment on or after attaining Normal Retirement Age,
the Matching Contribution shall vest immediately on the Separation Date.

 

(b)           Discretionary Matching Contributions for Tier I and Tier II
Participants.  The Company may credit a Matching Contribution to a Tier I
Participant’s and/or Tier II Participant’s Distribution Account for any Plan
Year, as determined by the Company.  Any such Matching Contribution shall be
communicated by the Company to the Plan Administrator and by the Plan
Administrator to the Participants prior to the beginning of the relevant Plan
Year.  At the time of such communication, the Company shall specify with respect
to such Matching Contributions (1) any applicable vesting requirements and
(2) the time of distribution.

 

(c)           General Rules for Matching Contributions.

 

(1)           Notwithstanding the foregoing, if the Company reaches a finding of
Cause with respect to a Participant, the Plan Administrator, acting on behalf of
the Company, shall have the discretion to forfeit the vested portion of the
Matching Contribution credited to such Participant’s Distribution Account.

 

(2)           Matching Contributions will be credited as frequently as
determined by the Plan Administrator, acting on behalf of the Company, but in
any event at least annually.

 

ARTICLE 5

DISTRIBUTION ACCOUNTS

 

5.1          Distribution Accounts.  For each Plan Year, the Plan Administrator
shall establish and maintain separate Distribution Accounts with respect to each
Participant for each Distribution Option Period and for the Retirement Account. 
A Participant’s Distribution Accounts shall consist of the Retirement
Distribution Account and/or one or more In-Service Distribution Accounts.  The
amount of Base Salary Deferrals and Voluntary Bonus Deferrals pursuant to
Section 4.1 shall be credited by the Company to the Participant’s Distribution
Option

 

8

--------------------------------------------------------------------------------


 

Accounts no later than the first day of the month following the month in which
such Base Salary or Bonus would otherwise have been paid, in accordance with the
Distribution Option irrevocably elected by the Participant in the Enrollment
Agreement.  Any amount once taken into account as Base Salary or Bonus for
purposes of this Plan shall not be taken into account thereafter.  The
Participant’s Distribution Accounts shall be reduced by the amount of payments
made by the Company to the Participant or the Participant’s Beneficiary pursuant
to this Plan.

 

5.2          Returns on Distribution Option Accounts.  A Participant’s
Distribution Accounts shall be credited with returns in accordance with the
Deemed Investment Options elected by the Participant from time to time.  Unless
otherwise provided under this Plan, Participants may allocate their Retirement
Distribution Account and/or each of their In-Service Distribution Accounts among
the Deemed Investment Options available under the Plan only in whole percentages
of not less than five percent.  The rate of return, positive or negative,
credited under each Deemed Investment Option is based upon the actual investment
performance of the investment fund(s) designated by the Plan Administrator from
time to time, and shall equal the total return of such investment fund net of
asset based charges, including, without limitation, money management fees, fund
expenses and mortality and expense risk insurance contract charges.  The Plan
Administrator reserves the right, on a prospective basis, to add or delete
Deemed Investment Options.

 

5.3          Deemed Investment Options.  Except as otherwise provided pursuant
to Section 5.2, the Deemed Investment Options available under the Plan shall
consist of the Company Stock Fund and such other investments funds as the Plan
Administrator designates.  Notwithstanding that the rates of return credited to
Participants’ Distribution Accounts under the Deemed Investment Options are
based upon the actual performance of the investment funds designated by the Plan
Administrator, the Company shall not be obligated to invest any Base Salary
Deferral and Voluntary Bonus Deferral by, and Matching Contributions for,
Participants under this Plan, or any other amounts, in such portfolios or in any
other investment funds.  Investments in the Company Stock Fund are limited to
elections under Section 4.2 only.

 

5.4          Changes in Deemed Investment Options.  A Participant may change the
Deemed Investment Options to which the Participant’s Distribution Accounts are
deemed to be allocated with whatever frequency is determined by the Plan
Administrator which shall not be less than four times per Plan Year; provided,
however, that a Tier I Participant who has elected to invest a portion of his
Voluntary Bonus Deferral in the Company Stock Fund may not change such
investment option for such Voluntary Bonus Deferrals or for the related Matching
Contributions.  A change in the Deemed Investment Options under this Section 5.4
may include (a) the reallocation of the Participant’s existing Distribution
Accounts in whole percentages of not less than five percent, and/or (b) a change
in investment allocation of amounts to be credited to the Participant’s
Distribution Accounts in the future, as may be elected by the Participant.

 

5.5          Valuation of Distribution Accounts.  The value of a Participant’s
Distribution Accounts as of any date shall equal the amounts theretofore
credited to such Distribution Accounts, including any earnings (positive or
negative) deemed to be earned on such Distribution Accounts in accordance with
Section 5.2 through the day preceding such date, less the amounts theretofore
deducted from such Distribution Accounts.

 

9

--------------------------------------------------------------------------------


 

5.6          Statement of Distribution Accounts.  The Plan Administrator shall
provide to each Participant, not less frequently than quarterly, a statement in
such form as the Plan Administrator deems desirable setting forth the balance
standing to the credit of each Participant in each of his Distribution Accounts.

 

5.7          Distributions from Distribution Accounts.  Any distribution made to
or on behalf of a Participant from one or more of his Distribution Accounts in
an amount which is less than the entire balance of any such Distribution Account
shall be made pro rata from each of the Deemed Investment Options to which such
Distribution Account is then allocated.

 

ARTICLE 6

BENEFITS TO PARTICIPANTS

 

6.1          Benefits Under the Retirement Distribution Option.  Benefits
credited to a Participant’s Retirement Distribution Option shall be distributed
to such Participant in a lump sum payment within thirty (30) days following the
first day of the seventh month following the Participant’s Separation Date.  The
lump sum payment shall be equal to the value of such Retirement Distribution
Account as of the business day immediately preceding the date of payment.

 

6.2          Benefits Under the In-Service Distribution Option.  Benefits under
the In-Service Distribution Option shall be paid to a Participant as follows:

 

(a)           Distribution of Benefits Pursuant to an In-Service Distribution
Account.  In the case a Participant is employed by the Employer at the time his
particular In-Service Distribution Account is payable, such Participant’s
In-Service Distribution Account shall be distributed to the Participant in a
lump sum payment.  Unless a Separation From Service occurs prior to the date on
which the In-Service Distribution Account is to be paid pursuant to subsection
(b) below, distribution of amounts credited to a Participant’s particular
In-Service Distribution Account, if any, shall be made in the April of the Plan
Year elected by the Participant in the Enrollment Agreement that designated all
or a portion of the Base Salary and/or Bonus deferred to be allocated to such
In-Service Distribution Account.  The lump sum payment shall be equal to the
value of such In-Service Distribution Account as of the business day immediately
preceding the date of payment.

 

(b)           Benefits Upon Separation From Service.  In the case of a
Participant who has a Separation From Service with the Employer prior to the
date on which his In-Service Distribution Account(s) would otherwise be
distributed, all such In-Service Distribution Account(s) shall be paid in a lump
within thirty (30) days following the first day of the seventh month following
the Participant’s Separation Date.  The lump sum payment shall be equal to the
value of such In-Service Account(s) as of the business day immediately preceding
the date of payment.

 

6.3          Distribution of Matching Contributions.  Any Matching Contributions
credited to a Participant’s Distribution Account, shall be paid to the
Participant at the same time and in the same form as the voluntary deferrals to
which such Matching Contributions correspond.

 

10

--------------------------------------------------------------------------------

 

6.4                               Type of Payment.  All payments under the Plan
shall be made in cash, except that amounts attributable to Voluntary Bonus
Deferrals which are invested in the Company Stock Fund at the Participant’s
election and Matching Contributions under Section 4.2(a) shall be distributed in
whole shares of Company Stock, with cash for fractional shares.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 7

SURVIVOR BENEFITS

 

7.1                               Death of Participant Prior to the Commencement
of Benefits.  In the event of a Participant’s death prior to the commencement of
benefits in accordance with Article 6, distribution of the Participant’s
Distribution Accounts shall be made to the Participant’s Beneficiary in a lump
sum within sixty (60) days following the date of the Participant’s death.  The
amount of any lump sum benefit payable in accordance with this Section shall
equal the value of the Participant’s Distribution Accounts as of the business
day immediately preceding the date of payment.

 

ARTICLE 8

EMERGENCY BENEFIT

 

8.1                               Emergency Benefit.  A Participant may request
an earlier distribution under the Plan pursuant to this Article 8 if he
experiences an Unforeseeable Emergency.  Such request must be made to the Plan
Administrator in writing.  The Plan Administrator will determine, in its sole
discretion, whether to approve such Participant’s request for a distribution
from his Distribution Account on account of an Unforeseeable Emergency.  If the
Plan Administrator approves the Participant’s request, the Company will make a
distribution from the Participant’s Distribution Account.

 

8.2                               Additional Rules.

 

(a)                                 A Participant’s eligibility for a
distribution under this Article shall be determined by the Plan Administrator in
accordance with the provisions of Treas. Reg. §1.409A-3(i)(3) (or any successor
regulation thereto).

 

(b)                                 The amount distributed to a Participant
shall not exceed the amount reasonably necessary to meet the Unforeseeable
Emergency, including amounts necessary to pay any federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution, and
in determining the amounts reasonably necessary to satisfy the Unforeseeable
Emergency the Plan Administrator shall take into account any additional
compensation that is available to the Participant as a result of the
cancellation of the Participant’s deferral election under this Plan

 

(c)                                  Amounts distributed under this
Article shall be paid first from the applicable portion of the Participant’s
In-Service Distribution Accounts, if any, to the extent the balance of one or
more of such In-Service Distribution Accounts is sufficient to meet the
emergency, in the order in which such Distribution Accounts would otherwise be
distributed to the Participant.  If the distribution exhausts the applicable
portion of the Participant’s In-Service Distribution Accounts, the applicable
portion of the Participant’s Retirement Distribution Account may be accessed.

 

(d)                                 No further benefit shall be paid to a
Participant or his Beneficiary with respect to any portion of a Distribution
Account that is distributed under this Article.

 

12

--------------------------------------------------------------------------------


 

(e)                                  A Participant who receives a distribution
on account of an Unforeseeable Emergency under this Article in a Plan Year shall
be prohibited from making any deferrals during the remainder of the Plan Year
and must execute a new Enrollment Agreement if such Participant desires to defer
Compensation for a future Plan Year.

 

ARTICLE 9

MISCELLANEOUS

 

9.1                               Amendment and Termination.  The Plan may be
amended, suspended, discontinued or terminated at any time by the Plan
Administrator, acting on behalf of the Company; provided, however, that no such
amendment, suspension, discontinuance or termination shall reduce or in any
manner adversely affect the rights of any Participant with respect to benefits
that are payable or may become payable under the Plan based upon the balance of
the Participant’s Distribution Accounts as of the effective date of such
amendment, suspension, discontinuance or termination, unless such amendment is
necessary to comply with applicable law.  Following termination of the Plan,
Participants shall be entitled to a distribution of their vested Distribution
Accounts at the time permitted under section 409A of the Code and its
corresponding regulations; provided that no such distribution may occur unless
such termination is on account of a reason described in Treas. Reg.
§1.409A-3(j)(4)(ix)(A), (B) or (C) (or any successor regulation thereto) and the
requirements of such regulations, as applicable, are met.

 

9.2                               Claims Procedure.

 

(a)                                 Claim.  A person who believes that he is
being denied a benefit to which he is entitled under the Plan (hereinafter
referred to as a “Claimant”) may file a written request for such benefit with
the Plan Administrator, setting forth the claim.

 

(b)                                 Claim Decision.  Upon receipt of a claim,
the Plan Administrator shall advise the Claimant that a reply will be
forthcoming within ninety (90) days and shall, in fact, deliver such reply
within such period.  The Plan Administrator may, however, extend the reply
period for an additional ninety (90) days for reasonable cause.

 

If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

 

(1)                                 The specific reason or reasons for such
denial;

 

(2)                                 The specific reference to relevant
provisions of the Plan on which such denial is based;

 

(3)                                 A description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
why such material or such information is necessary;

 

(4)                                 Appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review;

 

13

--------------------------------------------------------------------------------


 

(5)                                 The time limits for requesting a review
under subsection (c) and for review under subsection (4) hereof; and

 

(6)                                 The Participant’s right to bring an action
for benefits under section 502 of ERISA following an adverse determination on
review.

 

(c)                                  Request for Review.  Within sixty (60) days
after the receipt by the Claimant of the written opinion described above, the
Claimant may request in writing that the Plan Administrator review its
determination.  The Claimant or his duly authorized representative may, but need
not, review the pertinent documents and submit issues and comment in writing for
consideration by the Plan Administrator.  If the Claimant does not request a
review of the initial determination within such sixty (60) day period, the
Claimant shall be barred and estopped from challenging the determination.

 

(d)                                 Review of Decision.  Within sixty (60) days
after the Plan Administrator’s receipt of a request for review, it will review
the initial determination.  After considering all materials presented by the
Claimant, the Plan Administrator will render a written opinion, written in a
manner calculated to be understood by the Claimant, setting forth the specific
reasons for the decision and containing specific references to the relevant
provisions of this Agreement on which the decision is based and a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits, and the Participant’s right to bring an
action for benefits under section 502 of ERISA.  If special circumstances
require that the sixty (60) day time period be extended, the Plan Administrator
will so notify the Claimant and will render the decision as soon as possible,
but no later than one hundred twenty (120) days after receipt of the request for
review.

 

9.3                               Designation of Beneficiary.  Each Participant
may designate a Beneficiary or Beneficiaries (which Beneficiary may be an entity
other than a natural person) to receive any payments which may be made following
the Participant’s death.  Such designation may be changed or canceled at any
time without the consent of any such Beneficiary.  Any such designation, change
or cancellation must be made in a form approved by the Plan Administrator and
shall not be effective until received by the Plan Administrator, or its
designee.  If no Beneficiary has been named, or the designated Beneficiary or
Beneficiaries shall have predeceased the Participant, the Beneficiary shall be
the Participant’s estate.  If a Participant designates more than one
Beneficiary, the interests of such Beneficiaries shall be paid in equal shares,
unless the Participant has specifically designated otherwise.

 

9.4                               Limitation of Participant’s Right.  Nothing in
this Plan shall be construed as conferring upon any Participant any right to
continue in the employment of the Employer, nor shall it interfere with the
rights of the Employer to terminate the employment of any Participant and/or to
take any personnel action affecting any Participant without regard to the effect
which such action may have upon such Participant as a recipient or prospective
recipient of benefits under the Plan.  Any amounts payable hereunder shall not
be deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Employer for the benefit of its employees.

 

14

--------------------------------------------------------------------------------


 

9.5                               No Limitation on Company Actions.  Nothing
contained in the Plan shall be construed to prevent the Company from taking any
action which is deemed by it to be appropriate or in its best interest.  No
Participant, Beneficiary, or other person shall have any claim against the
Company as a result of such action.

 

9.6                               Obligations to Company.  If a Participant
becomes entitled to a distribution of benefits under the Plan, and if at such
time the Participant has outstanding any debt, obligation, or other liability
representing an amount owing to the Employer, then, to the extent permitted
under section 409A of the Code, the Company may offset such amount owed to it
against the amount of benefits otherwise distributable.  Such determination
shall be made by the Plan Administrator.

 

9.7                               Nonalienation of Benefits.  Except as
expressly provided herein, no Participant or Beneficiary shall have the power or
right to transfer (otherwise than by will or the laws of descent and
distribution), alienate, or otherwise encumber the Participant’s interest under
the Plan.  The Company’s obligations under this Plan are not assignable or
transferable except to (a) any corporation or partnership which acquires all or
substantially all of the Company’s assets or (b) any corporation or partnership
into which the Company may be merged or consolidated.  The provisions of the
Plan shall inure to the benefit of each Participant and the Participant’s
Beneficiaries, heirs, executors, administrators or successors in interest.

 

9.8                               Protective Provisions.  Each Participant shall
cooperate with the Company by furnishing any and all information requested by
the Company, taking such physical examinations as the Company may deem necessary
and taking such other relevant action as may be requested by the Company.

 

9.9                               Withholding Taxes.  The Company may make such
provisions and take such action as it may deem necessary or appropriate for the
withholding of any taxes which the Employer is required by any law or regulation
of any governmental authority, whether Federal, state or local, to withhold in
connection with any benefits under the Plan, including, but not limited to, the
withholding of appropriate sums from any amount otherwise payable to the
Participant (or his Beneficiary).  Each Participant, however, shall be
responsible for the payment of all individual tax liabilities relating to any
such benefits.

 

9.10                        Unfunded Status of Plan.  The Plan is intended to
constitute an “unfunded” plan of deferred compensation for Participants. 
Benefits payable hereunder shall be payable out of the general assets of the
Company, and no segregation of any assets whatsoever for such benefits shall be
made.  Notwithstanding any segregation of assets or transfer to a grantor trust,
with respect to any payments not yet made to a Participant, nothing contained
herein shall give any such Participant any rights to assets that are greater
than those of a general creditor of the Company.

 

9.11                        Severability.  If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.

 

15

--------------------------------------------------------------------------------


 

9.12                        Governing Law.  The Plan shall be construed in
accordance with and governed by the laws of the Commonwealth of Pennsylvania,
without reference to the principles of conflict of laws.

 

9.13                        Headings.  Headings are inserted in this Plan for
convenience of reference only and are to be ignored in the construction of the
provisions of the Plan.

 

9.14                        Gender, Singular and Plural.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require.  As the context
may require, the singular may read as the plural and the plural as the singular.

 

9.15                        Notice.  Any notice or filing required or permitted
to be given to the Plan Administrator or the Plan Administrator under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to the Human Resources Department, or to such other entity as
the Plan Administrator or the Plan Administrator may designate from time to
time.  Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

9.16                        Section 409A of the Code.  The Plan is intended to
comply with the applicable requirements of section 409A of the Code and its
corresponding regulations and related guidance, and shall be maintained and
administrated in accordance with section 409A of the Code to the extent
Section 409A of the Code applies to the Plan.  Notwithstanding anything in the
Plan to the contrary, elections to defer Base Salary and Bonus to the Plan, and
distributions from the Plan, may only be made in a manner, and upon an event,
permitted by section 409A of the Code.  To the extent that any provision of the
Plan would cause a conflict with the requirements of section 409A of the Code,
or would cause the administration of the Plan to fail to satisfy the
requirements of Section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law.  Other than on a valid
Enrollment Agreement, in no event shall a Participant, directly or indirectly,
designate the calendar year of payment.  Notwithstanding anything in the Plan to
the contrary, in no event may a Specified Employee commence receipt of his or
her benefit under the Plan on account of a Separation From Service prior to the
date that is six months from his or her Separation Date.  For avoidance of
doubt, deferrals under the Plan are maintained on a Plan Year basis.

 

IN WITNESS WHEREOF, this Amendment and Restatement of The Pep Boys Deferred
Compensation Plan is hereby executed effective as of the 31st day of January,
2014.

 

 

/s/THE PEP BOYS - MANNY, MOE & JACK

 

16

--------------------------------------------------------------------------------
